Exhibit 10(g)(3)

AMENDMENT NO. 1

TO THE

2007 RESTATEMENT OF THE XEROX CORPORATION

UNFUNDED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WITNESSETH:

WHEREAS, Xerox Corporation (the “Company”) has adopted the Unfunded Supplemental
Executive Retirement Plan, which is presently set forth in the “2007 Restatement
of Xerox Corporation Unfunded Supplemental Executive Retirement Plan” (the
“Plan”), and

WHEREAS, the Chief Executive Officer of Xerox Corporation, or her delegate, may
amend the Plan as she in her sole discretion deems necessary or appropriate to
comply with Section 409A of the Internal Revenue Code and guidance thereunder,
and

WHEREAS, the Company desires to amend the Plan,

NOW, THEREFORE, the Plan is amended by adding the following sentence to the end
of Section 12 (relating to section 409A compliance) to read in its entirety as
follows:

“No offset or reduction of benefits under the Plan shall be permitted to the
extent it results in a prohibited substitution under Code section 409A and
regulations thereunder.”

This Amendment is effective as of the 2007 Restatement of the Plan. In all other
respects, the Plan shall remain unchanged.

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed as of
this 17th day of December, 2008.

 

XEROX CORPORATION

By

 

/s/    PATRICIA M. NAZEMETZ        

  Vice President